UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 8, 2011 (August 2, 2011) QUICK-MED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-27545 65-0797243 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) th Street Gainesville, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (888) 835-2211 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers. (b)Departure of Director Effective August 2, 2011, Mr. Granito resigned as the Chairman and a memberof the Company's Board of Directors (the "Board") due to personal reasons. There were no disagreements between Mr. Granito and any officer or director of the Company as indicated in Mr. Granito's resignation notification to the Board.The Company provided a copy of the disclosures it is making in response to this Item 5.02 to Mr. Granito and informed him that he may furnish the Company as promptly as possible with a letter stating whether he agrees or disagrees with the disclosures made in response to this Item 5.02, and that if he disagrees, then the Company requests that he provides the respects in which he does not agree with the disclosures. The Company will undertake to file any letter received from Mr. Granito, if any, as an exhibit to an amendment to this current report on Form 8-K within two business days after receipt. On August 5, 2011, the Board appointed Mr. J. LaddGreeno, our Chief Executive Officer, as the Chairman of the Board ofDirectors, effective immediately. Mr. Greeno has already been serving as a member of the Board of Directors. -1- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUICK-MED TECHNOLOGIES, INC. (Registrant) Date:August 8, 2011 /s/Nam H. Nguyen Nam H. Nguyen, Chief Financial Officer -2-
